*371
Judgment reversed.

Robertson testified: He was a member of the plaintiff firm. The note was not given to plaintiff as security for a debt due it by Holcombe. Holcombe had been buying supplies for his family and hands and stock from plaintiff, and plaintiff had been buying his lumber. About the middle of August, 1889, Holcombe had to shut down his mill because he could not pay his debts, nor get his engine, and on August 17th, plaintiff quit furnishing him supplies. Then he stated to plaintiff he could get his sister and mother-in-law to give plaintiff their notes secured by mortgages, if plaintiff would advance the money and pay his debts, which plaintiff agreed to do; and the notes and mortgages were executed and delivered. At that time Holcombe owed plaintiff about $70 for supplies already furnished. The notes were delivered on August 29th. The note on Angie Holcombe was for the $70 and for some money plaintiff had already advanced for freight on the engine and for Holcombe’s hands. The note of defendant was for money which plaintiff afterwards advanced. At the time the notes were delivered, plaintiff did not advance the money but gave its obligations for different amounts to the different parties, and on its next regular pay-day advanced the money in accordance with these obligations. The consideration of defendant’s note was $90 paid one McClung for timber for Holcombe, money paid his hands, and money paid for having his engine repaired, all of which was advanced after the note was executed and delivered. Plaintiff had no claim against Holcombe for any of the money so advanced, and it was distinctly understood that it was not to look to him for said money, that it would advance the money on the notes and expect the makers to pay them. Plaintiff never saw the makers until after the notes were executed, Holcombe representing them in the transaction and in directing where the money should be paid which was to be advanced. After the notes were delivered and the amounts of Holcombe’s debts, as presented to plaintiff, were added up, it was found that the notes amounted to ninety-five cents more than the debts which -were to be paid, and plaintiff then advanced the ninety-five cents to Holcombe. Other witnesses testified for plaintiff, corroborating Robertson.
W. C. Hodnett and W. E. Spinks, for plaintiff.
J. J. Northcutt and W. K. Fielder, for defendant.